74 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee, cross-Appellantv.Olugbenga AYANLEYE, Defendant-Appellant, cross-Appelee.
Nos. 95-10226, 95-10279.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 17, 1996.*Decided Jan. 19, 1996.

Before:  SCHROEDER, D.W. NELSON, and KOZINSKI, Circuit Judges.


1
ORDER**


2
We hereby grant the motion of the United States for summary reversal of the district court's dismissal of Count Six and summary affirmance of the district court's refusal to dismiss Counts One through Five and Count Seven.  The Defendant's Emergency Motion for Review of Pretrial Detention Order and for Release Pending Trial is hereby denied.


3
IT IS SO ORDERED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3